UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
CHARLINE COLLINS,

                                   Plaintiff,
                                                              MEMORANDUM AND ORDER
              -against-                                          16-CV-3366 (RRM) (SJB)

COLGATE PALMOLIVE, et al. ,

                                    Defendants.
----------------------------------------------------------x
ROSLYNN R. MAUSKOPF, United States District Judge.

         In June 20 16, plaintiff Charline Collins commenced this prose action against her former

employer, Colgate Palmolive, and her former supervisor, Frank Niglia, asserting employment

discrimination under Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e et

seq., and the Age Discrimination in Employment Act (the "ADEA"), 29 U.S.C. § 62 1 et seq., as

well as violations of unspecified federal and state laws. In a memorandum and order dated

March 8, 20 17, (the "Prior Order"), the Cou11 granted Collins' request to proceed in forma

pauperis, dismissed her claims against Niglia, and granted Collins' 30 days ' leave to amend her

complaint. Although Collins eventually filed an amended complaint, that pleading fai ls to cure

the defects identified in the Prior Order. Accordingly, this action is dismissed with prejudice.

I.       Background

         Although this memorandum and order assumes fam iliarity with the Prior Order, the Cou11

will briefly summarize the salient portions. In June 2016, Collins commenced this action by

filing a form complaint. Collins checked boxes to indicate that she was alleging claims under

Title VII, the ADEA, and unspecified federal and state laws. (Comp!. (Doc. No. 1) at 3.)

However, the complaint did not allege any facts in support of these claims. While it did attach a

copy of a five-page letter addressed to the Equal Employment Opportunity Commission
("EEOC"), which purports to be a "rebuttal" of a letter sent to the EEOC by Colgate Palmolive' s

legal department, that letter did not allege facts in support of her employment discrimination

claim. To the contrary, the letter suggested that Colgate Palmolive had offered several non-

discriminatory reasons for terminating her, including "her attitude," poor writing, and

unprofessional conduct.

       In its Prior Order, the Court explained the defects in the complaint. With respect to the

Title VII claim, the Court pointed out that Collins had failed "to plead any facts in support of her

claim that defendant discriminated against her because of her race, color, religion, sex, or

national origin. " (Prior Order (Doc. No. 4) at 5). It further noted that the comp laint did not

allege any facts to tie Colgate Palmolive' s stated reasons for terminating Collins "to a

discriminatory animus," or "allege facts sufficient to suggest that they were a pretext for

discrimination." (Id.) Similarly, with respect to the ADEA claim, the Court advised Collins that

"an ADEA claimant must inform the Court and the defendant why she believes age

discrimination existed. " (Id.) After noting that Collins had provided "no facts that could

possibly connect any adverse employment action to a protected status," (id. at 6), the Com1

granted Collins leave to amend her pleading withi n 30 days of the date of the Prior Order.

II.    The Amended Complaint

       In mid-August 20 17 - more than six months from the date of the prior order - Collins

filed her amended complaint. Unlike the original complaint, the amended complaint contains

approximately a page of factual all egations. In addition, the amended comp laint attaches, among

other things, an eight-page letter addressed to the New York State Division of Human Rights,

which describes Collins ' history at Colgate Palmolive in more detail. However, neither the

amended complaint nor the attached letter alleges facts that suggest employment discrimination.



                                                  2
       Unlike the original complaint, the amended complaint alleges violations of not just Title

VII and the ADEA, but of the Americans with Disabilities Act (the "ADA"), 42 U.S.C. § 12112,

el seq. With respect to Title VIl, Collins has checked boxes to indicate that she is alleging

discrimination on account of race, gender, religion, or national origin. However, the pleading

does not even allege Collins' race, religion, or national origin, much less allege facts suggesting

that Colgate Palmolive discriminated against her on account of one these three protected

characteristics. To be sure, the amended complaint does contain one allegation that might relate

to a gender discrimination claim : an assertion that, during a conversation regarding her career,

Niglia stated that she should be a model instead and offered to help with her resume. Yet,

Co llins does not allege that she suffered any adverse employment action as a result of

disregarding this advice or that Niglia, who obviously considered her attractive, made any

inappropriate advances or suggestions. Rather, other comments during this same conversation

indicate that Niglia was simply encouraging Collins to seek other employment.

       With respect to the ADEA, the amended complaint alleges that Collins was born in 1958,

making her well over 40 years old throughout her nine years at Colgate Palmolive. Yet, the

pleading does not allege any facts to suggest age discrimination. The complaint also does not

allege that Coll ins had a disabi lity as defined by the ADA, or that Colgate Palmolive perceived

her as having a disability. Rather, it alleges onl y that on some unspecified occasions she "took

ill and was not allow[ed] time off to seek professional help." (Am. Campi. at ~ III.D.)

       While the facts all eged in the amended complaint fai l to suggest any so11 of employment

discrimination claim, facts alleged in the eight-page letter attached thereto make it clear that

Collins' termination resulted from personal animus between Collins and her immediate

supervisor, Jackie Pabon. Collins had unsuccessfully applied for Pabon's position and feared



                                                  3
that Pabon , knowing this, would want to eliminate any possible competition. (Doc. No. 7 at 39.) 1

Pabon initially complemented Collins and solicited her opinions but the relationship deteriorated

after Collins, unable to reach Pabon, contacted N iglia instead and exposed Pabon's absence. (id

at 38.) Collins also compl ained to Human Resources about Pabon 's unprofessional behavior and

ineffective management style. (/d. at 39.)

        As a result of the antipathy between the two women, Pabon refused to respond to Collins'

electronic communications, giving rise to a dispute which required N iglia' s intervention. (Id. at

38.) Collins implies that N igl ia also attempted to "resolve" other disputes, but that Pabon -

whom Collins describes as the " biggest contriving person" she had encountered in her

professional life, with "the nastiest attitude, (id. at 38) - "would not put the difference aside."

(id. at 39.) Eventually, Niglia "began to side" with Pabon and to write Collins up. (Id. at 39.) In

addition, Hispanic security guards who liked Pabon, but not Coll ins, scrutinized Collins' every

action and fa lsely accused her of being late. (Id. at 40.) Final ly, Collins was terminated after a

20 16 incident in which Pabon blamed Collins when a " large group check in" did not go

smoothly. (/d.)

III.     Discussion

        Because the amended complaint fails to allege facts suggesting that Collins was

terminated or subj ected to any other adverse employment action on account of her membership

in any protected class, the amended complaint is dismissed for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B)(ii). The Court is aware thatpro se litigants must be given "at least one

opportunity to amend 'when a liberal reading of the complaint gives any indication that a valid

claim might be stated."' Williams v. Bronx Cty. Child Support Customer Serv. Unit, 74 1 F.


1
  Although the eight-page letter is paginated, the Court cites to the page numbers assigned by the Court's ECF
system.

                                                         4
App'x 854, 856 (2d Cir. 2018) (summary order) (quoting Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000)). However, a court is "under no obligation to [grant leave to amend] .. . if it

determines the amendments would be futile." id. Since it is clear from the amended complaint

that Collins cannot allege actionable employment discrimination, this action is dismissed with

prejudice.

                                         CONCLUSION

        For the reasons set forth above, Collins' amended complaint is dismissed for failure to

state a claim. See 28 U.S.C. § l 915(e)(2)(B)(ii). Because allegations in the amended complaint

and the attachments thereto make it clear that fw1her amendment would be futile, Collins is not

granted leave to amend her pleading for a second time. The Court ce11ifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this Order would not be taken in good faith and, therefore, in

Jonna pauperis status is denied for purposes of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962). The Clerk of Court is respectfully directed to enter judgment against

Collins and in favor of defendant Colgate Palmolive, to mail a copy of that judgment and this

memorandum and order to Collins, to note that mai ling on the docket sheet, and to close this

case.

                                                      SO ORDER.ED

Dated: Brooklyn, New York
        Neu /~      ,2019
                                                       s/Roslynn R. Mauskopf

                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                  5
